Citation Nr: 1400209	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a heart arrhythmia, to include as secondary to service-connected diabetes mellitus 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in April 2013.  A transcript of that proceeding is of record.  During the course of that proceeding, the Veteran indicated his intention to seek service connection for prostate cancer on the basis of inservice herbicide exposure and that claim was subsequently denied by RO action in October 2013.  To date, no notice of disagreement with respect to the denial of service connection for prostate cancer in October 2013 is shown to have been received by VA.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At his Board hearing in April 2013, the Veteran testified under oath that he had been diagnosed and treated for high blood pressure and a heart arrhythmia shortly following his discharge from active duty in the 1970s.  He further reported that his private treating physician, Dr. Yoe, both then in the 1970s and now, had indicated to him previously that his hypertension was related to his diabetes mellitus.  Also, the Veteran testified that another private physician who attempted cardioversion in a hospital setting to treat his cardiac arrhythmia had advised his that it too was due to his diabetes mellitus.  

The record includes records from Dr. Yoe dating to 1985, but not before.  Further assistance to the Veteran in order to obtain any and all pertinent records of Dr. Yoe from the time of the Veteran's discharge from service to 1985 is deemed advisable.  

The record also reflects that the Veteran was afforded VA examinations during the course of the instant appeal, including those in April 2009 and March and May 2012.  The focus of the April 2009 examination was the Veteran's arrhythmia, while his hypertension was addressed in March and May 2012.  In each instance, however, the focus was on the asserted etiological relationship of the claimed entity to diabetes mellitus, notwithstanding at least one examiner's notation that the Veteran had reported that his hypertension was present at the time or shortly following his discharge from active service.  Moreover, the question of aggravation was not adequately addressed as to either the claimed hypertension or atrial fibrillation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  Remand for additional examinations and medical opinions is deemed necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

The Board is likewise precluded from addressing the merits of the appellate issues presented on the basis that the most recent supplemental statement of the case (SSOC) prepared in June 2012 did not reference potentially pertinent data added to the virtual VA file in July 2012 by the RO or actual medical records received by the RO in May 2013 containing references to the Veteran's high blood pressure and atrial fibrillation.  Cf. 38 C.F.R. §§ 3.103, 19.29, 19.31, 19.37, 19.38 (2013). Remand for corrective actions is therefore indicated. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

2.  After obtaining authorization from the Veteran, obtain all pertinent medical records from Dr. Yoe and/or or any other medical provider, indicating diagnosis and/or treatment of the Veteran's high blood pressure and/or atrial fibrillation prior to 1985.  Each such provider should be advised that the Veteran has indicated that he was diagnosed and/or treated for hypertension and atrial fibrillation at the time of his service discharge during the 1970s or shortly thereafter.  Once obtained, those records should be made a part of the Veteran's claims folder.  

3.  Afford the Veteran a VA hypertension and heart examination for the purpose of determining with clarity their relationship to his period of military service from September 1969 to September 1971.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case and the VA examiner should indicate whether the claims folder was provided and reviewed.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing hypertension and/or heart arrhythmia of the Veteran originated in service or is otherwise related to his military service or any event occurring therein?

b)  Is it at least as likely as not that the Veteran's hypertension and/or heart arrhythmia was present within the one-year period immediately following his discharge from service in September 1971, and, if so, how and to what degree was any such pathology manifested? 

c)  Is it at least as likely as not (50 percent or greater probability) that service-connected diabetes mellitus either caused or aggravated the Veteran's hypertension and/or heart arrhythmia?  If it is determined that either claimed entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Readjudicate the remaining issues on appeal based on all of the evidence of record, to include all pertinent items not previously addressed in a statement of the case or SSOC, and all governing legal authority.  If any benefit sought is not granted to the Veteran's satisfaction, issue to him an SSOC that fully identifies all pertinent evidence of record and dispositive law and regulations.  Then, afford the Veteran a reasonable period in which to respond, followed by a return of the record to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


